Citation Nr: 1716774	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  08-22 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected left and/or right foot disabilities (previously claimed as arthritis of the knees).

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected left and/or right foot disabilities (previously claimed as arthritis of the hips).

3.  Entitlement to a rating in excess of 30 percent for tendonitis of the fourth and fifth metatarsals with degenerative joint disease (DJD), mid-tarsal, joints, of the left foot (hereinafter "left foot disability").

4.  Entitlement to a rating in excess of 10 percent for degenerative arthritis at Liszt-Frances joints and first metatarsal phalangeal joints with prominent hallux valgus deformity of the right foot (hereinafter "right foot disability").

5.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force and Air Force Reserves from July 1978 to January 1979, November 1990 to June 1991, and January 1998 to April 1998.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2010, the Board restored the 30 percent rating for left foot disability effective from January 1, 2008.  In April 2010, September 2011, and May 2013, the Board remanded the issues of entitlement to service connection for arthritis of the knees and arthritis of the hips and entitlement to a rating in excess of 30 percent for left foot disability and a rating in excess of 10 percent for right foot disability.  In May 2013, the Board also raised the issue of a TDIU and remanded it for evidentiary development.  The case has been returned to the Board for further appellate review. 
The Board has recharacterized the Veteran's claims for entitlement to service connection for arthritis of the knees and hips more broadly to bilateral knee and hip disorders in order to clarify the nature of the benefit sought and ensure complete consideration of the claims.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include September 2015 VA medical opinions and VA treatment records dated from January 2000 to July 2005 and February 2006 to November 2015.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A current bilateral knee disorder, was not demonstrated in or related to an occurrence during active service, such disorder is not caused or made worse by the service-connected right and/or left foot disability, and arthritis did not manifest to a compensable degree within one year of separation from service.

2.  A current bilateral hip disorder was not demonstrated in or related to an occurrence during active service, and such disorder is not caused or made worse by the service-connected right and/or left foot disability.

3.  For the entire rating period on appeal, the Veteran's service-connected left foot disability is assigned the maximum schedular rating and is contemplated by the rating schedule, without evidence of loss of use of a foot.

4.  For the entire rating period on appeal, the Veteran's service-connected right foot disability has not been manifested by moderately severe or severe impairment. 
5.  The Veteran is currently service-connected for left foot disability rated 30 percent disabling and right foot disability rated 10 percent disabling.  The combined disability evaluation is 40 percent.

6.  The Veteran's service-connected disabilities do not render her unable to obtain or retain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected left and/or right foot disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016). 

2.  The criteria for entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected left and/or right foot disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310.

3.  The criteria for entitlement to a rating in excess of 30 percent for left foot disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2016).

4.  The criteria for entitlement to a rating in excess of 10 percent for right foot disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5284.

5.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341(a), 4.16(b), 4.17 (2016). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by November 2006 and December 2013 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.

There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected left and right foot disabilities on appeal since she was last examined in September 2015.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  

There was also ultimately substantial compliance with the April 2010, September 2011, and May 2013 remand directives completed by the Agency of Original Jurisdiction (AOJ).  First, VA treatment records dated from November 2008 to November 2015, as well as medical records from Social Security Administration (SSA) were obtained and associated with the record.  Second, the Veteran was provided proper notice in November 2011, May 2012, and November 2013 of the information needed to substantiate the claims on appeal, to include on a secondary basis and for a TDIU.  Third, the Veteran was requested in November 2011 to identify all additional medical treatment providers since January 2010 for the disorders currently on appeal.  In December 2011, the Veteran reported she has no further evidence to submit, all updated medical records have been received, she is not in receipt of retirement or Tricare until she reaches the age of retirement, and any treatment at MCDILL Air Force Base was during active duty.  Fourth, in January 2014 the Veteran submitted a completed VA Form 21-8940 for a TDIU.  Fifth, the AOJ obtained December 2010 VA examinations for bilateral feet, knee, and hip disorders, May 2012 VA medical opinion by the December 2010 VA examiner for knee and hip disorders, and September 2015 VA examination reports for bilateral feet, knee, and hip disorders.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic disabilities, including arthritis, may be presumed to have been incurred in service, if shown to a compensable degree within one year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Due to the similar disposition for the claims of service connection for arthritis of the knees and hips, the Board will address them in a common discussion below.

At the outset, review of the evidentiary record shows the Veteran has current diagnoses of bilateral knee disorders, including arthritis, during the appeal period since the date of claim in November 2006.  VA examination reports show diagnoses of degenerative changes of the knees (in December 2010) bilateral trochanteric pain syndrome and bilateral degenerative joint disease (DJD) status post arthroscopic meniscectomy (in September 2015), and SSA records show diagnosis of bilateral osteoarthritis of the knees.

Review of the evidentiary record also shows the Veteran has current diagnosis of bilateral hip disorders during the appeal period since the date of claim in November 2006.  VA examination reports show a diagnoses of bilateral greater trochanter bursitis and possible underlying degenerative changes of both hips (in December 2010) and bilateral trochanteric pain syndrome (in September 2015).  Diagnostic testing throughout the appeal period do not show evidence of arthritis of the hips, as noted in VA treatment records dated April 2008 and April 2010.

Neither the Veteran nor review of the available service treatment records indicate an occurrence or diagnosis of a bilateral knee or hip disorder during active military service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(d).  In fact, the Veteran reported at the December 2010 VA examination that she began to have gradually onset of right knee in 1999 and following clinical evaluation and review of the claims file, and the December 2010 and September 2015 VA examiners opined it is less likely than not the Veteran's current bilateral knee and hip disorders are related to or had their onset during service.  

In light of the onset of arthritis of the knees years after separation from service, the Board finds the Veteran's diagnoses of degenerative changes of the knees and DJD did not have onset during service or shown to be present to a compensable degree within one year of separation from service to warrant service connection on a direct basis or under the presumption for chronic diseases.  See 38 C.F.R. §§ 3.303(b), (d), 3.307(a)(3), 3.309(a). 

Regarding service connection for bilateral knee and hip disorders as secondary to service-connected right and/or left foot disability, the Veteran reported in a July 2011 statement that her hips degenerative disease is aggravated by her left and right foot service-connected disorders because she fell on her left side and used her right side to compensate for the break in her left foot.  She also reported in a January 2014 VA Form 21-4138 that she has fallen hundreds of times since 1999, has been given, in part, knee braces and underwent knee surgeries in 2012 and 2013, and these occurrences are due to aggravation by her service-connected feet disabilities.

Pursuant to the April 2010 Board remand, the Veteran was afforded a VA examination in December 2010.  Following clinical evaluation and review of the claims file, the examiner opined it is less likely than not the Veteran's current bilateral knee and hip disorders were permanently aggravated by the service-connected feet disabilities without any further explanation.    

Pursuant to the September 2011 Board remand for an additional medical opinion on a secondary basis, the May 2012 VA medical opinion was provided by the December 2010 VA examiner.  It was explained that the Veteran's current bilateral knee disorder was not caused by her service-connected foot disabilities, is more likely due to expected aging process that aggravated by obesity status, and was not permanently aggravated by the service-connected foot disabilities because osteoarthritis itself is a gradually progressive disorder and can be aggravated/accelerated by overweight/obesity status.  It was further concluded that to weigh how much or what percentage of her individual service-connected foot disabilities eventually attributed or permanently aggravated to the Veteran's hip trochanteric bursitis is highly speculative. 

Pursuant to the May 2013 Board remand for an additional medical opinion on a secondary basis to include discussion of the Veteran's altered gait from her service-connected bilateral right and/or left foot disabilities, the September 2015 VA medical opinion (in Virtual VA) was provided by a different VA examiner.  Following review of the claims file and clinical evaluation of the Veteran, the examiner concluded it is less likely as not that the Veteran's bilateral knee and hip disorders are due to or the result of her service-connected disabilities of the feet particularly to include as the result of an altered gait related to the disabilities of the feet either in part or whole with sufficient rationale.  

Although the Veteran is competent to report observable musculoskeletal symptomatology, the Board finds she does not have the experience, education, training, and expertise to provide an opinion regarding the etiology of her current bilateral knee and hip disabilities; thus her competent reports are not probative and are outweighed by the VA examiners' findings.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Board finds that the most probative evidence of record demonstrates that the Veteran's bilateral knee and hip disabilities are not related to the service-connected right and left feet disabilities.  The VA etiological opinions, collectively, are probative as the examiners reviewed the claims file, considered the Veteran's medical history and lay statements, and provided sufficient rationale for the opinions provided.  Accordingly, the opinions are found to carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  

Based on the evidence of record, there is no probative and competent evidence that demonstrates the Veteran's current bilateral knee and hip disorders are caused by or aggravated by the result of the service-connected right and/or left foot disabilities.  See 38 C.F.R. § 3.310.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected left and right foot disabilities in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Left Foot

In a September 2009 VA rating decision, service connection for tendonitis of the left foot was granted.  The Veteran was assigned a noncompensable (0 percent) evaluation effective for the entire rating period from April 28, 1999 (date of claim).  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran submitted a notice of disagreement in March 2000 and in a September 2000 VA rating decision, a 10 percent disability rating was assigned for the entire rating period.  

Pursuant to subsequent claims for increase, the disability rating was increased to 20 percent effective from August 9, 2000 in an October 2001 VA rating decision and to 30 percent effective from June 12, 2002 in an October 2002 VA rating decision.  Pursuant to a March 2004 claim for increase, the 30 percent disability rating was continued in a July 2004 VA rating decision.

In an October 2007 VA rating decision, the disability rating was decreased to 10 percent effective from January 1, 2008, then was restored to 30 percent in the April 2010 Board decision.  Under Diagnostic Code 5284, 30 percent, the maximum available, is warranted for severe other foot injuries.  Id.  A 40 percent rating could be assigned for loss of use of the foot, which is not demonstrated in this case.  See 38 C.F.R. § 4.63.

While the rating schedule for the foot includes higher schedular ratings under Diagnostic Code 5276 for acquired flatfoot and Diagnostic Code 5278 for claw foot, neither the evidence of record nor the Veteran indicates that such symptomatology is present for the left foot in this case.  See 38 C.F.R. § 4.71a.

Right Foot

In an October 2002 VA rating decision, service connection for degenerative arthritis at Liszt-Frances joints and first metatarsal phalangeal joints with prominent hallux valgus deformity of the right foot was granted because the disability was deemed to be directly related to the service-connected left foot disability.  The Veteran was assigned a 10 percent disability rating effective for the entire rating period from June 12, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Pursuant to a March 2004 claim for increase, the 10 percent disability rating was continued in a July 2004 VA rating decision.  

As such, the Board considers whether a rating in excess of 10 percent for the right foot disability is warranted at any time since or within one year prior to the date of claim on November 13, 2006.

Under Diagnostic Code 5284, the next higher 20 percent rating is warranted for moderately severe foot injuries and 30 percent, the maximum available, is warranted for severe foot injuries.  Id. 

At a February 2007 VA examination for the feet, the Veteran reported daily and sharp pain, increased pain with standing and walking, and use of pain medication and lidocaine jelly.  Upon clinical evaluation, the Veteran exhibited normal gait, normal posture with standing and rising on toes and heels, normal architecture of the right foot, hallux valgus correctable with manipulation, and pain with palpation through the Liszt-Frances joint.  The examiner noted there were no findings of high arches, pes planus, forefoot or midfoot malalignment, claw foot, abnormal weight bearing, edema, functional limitations with walking, instability, or laxity.

At a December 2010 VA examination for the feet, the Veteran reported throbbing pain/needle pink kind of pain in both feet had gotten worse since the last examination, falling due to weakness, and continuing to take oral and topical medication.  She reported right foot symptoms of pain, stiffness, fatigability, weakness, and temperature change.  She also reported the ability to stand for 10 minutes, unable to walk more than 200 yards, and use of corrective shows, a crutch, and walker.  Upon clinical evaluation, the Veteran exhibited an antalgic gait, tenderness over the plantar and anterior/mid foot, mild dorsal flexion weakness, and abnormal weight bearing by unusual shoe wear pattern.  The examiner noted there were no findings of painful motion, swelling, instability, skin or vascular foot abnormality, claw foot, malunion or nonunion of the tarsal or metatarsal bones, flatfoot, muscle atrophy, or other foot deformity.  The examiner also noted the following severity of effects on daily activities: none (for feeding, bathing, dressing, toileting, and grooming), mild (for chores and recreation), moderate (for shopping, exercise, and traveling), and severe (for sports).

Most recently, at a September 2015 VA Disability Benefits Questionnaire examination for foot conditions (including flatfoot), the Veteran reported continued falling because her feet give out, swelling and sharp pains, difficulty standing or walking for any length of time, and using orthopedic shoes, oral medication, cane, and walker.  She also reported use of a hospitalized adjustable bed because the feet swell/hurt to elevate.  Upon clinical evaluation, the Veteran exhibited pain (on movement and on weight-bearing) which contributes to functional loss.  The examiner concluded there was mild severity of the right foot and the disorder compromises weight bearing and requires orthopedic shoes and custom orthotics.  The examiner also reported that an opinion regarding functional loss due to pain, weakness, fatigability, or incoordination during flare-ups and repeated use over a period of time could not be provided without resorting to mere speculation with sufficient rationale.  

Moreover, the September 2015 VA examiner noted the Veteran's report of weakness, fatigue, swelling, pain, and temperature change; however, multiple VA outpatient podiatry notes reviewed since 2010 (particularly dated May 2010, April 2012 and July 2013) showed there was no chronicity to such complaints.  It was the examiner's observation that the Veteran appeared very agitated and when asked about her feet, knees, and hips, she constantly intertwined the conditions.  The examiner noted information in the examination report was read back to the Veteran on three separate occasions (all in the witness of a VA nurse) in entirety and the Veteran acknowledged her participation and the opportunity to express her views and concerns.

Additional evidence during the appeal period include VA treatment records (in VBMS and in Virtual VA) as well as SSA records which show ongoing reported symptoms and treatment for the right foot disability.

The Board also finds that review of the evidence, as discussed above, does not show the right foot disability has been manifested by additional symptomatology to warrant a rating higher than 10 percent under Diagnostic Code 5276 for acquired flatfoot, Diagnostic Code 5278 for claw foot, or Diagnostic Code 5283 for malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a.

After review of the pertinent evidence of record, as discussed above, the Board finds the most probative evidence of record does not show moderately severe or severe impairment of the service-connected right foot disability at any time during or within one year prior to the appeal period.  As such, a rating in excess of 10 percent rating is not warranted.

Additional Considerations

The Board has considered higher ratings during this appeal period based on the presence of additional functional loss not contemplated in the 30 percent and 10 percent evaluations based on the provisions of 38 C.F.R. §§ 4.40 4.45, and the holdings in DeLuca.  As discussed above, the Board finds that the functional equivalent of acquired flatfoot or claw foot for the left foot disorder or acquired flatfoot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones for the right foot are not shown, even when considering the Veteran's ongoing reported symptoms of pain, swelling, fatigability, weakness, and difficulty walking and standing.  The Veteran's reported symptoms do not, when viewed in conjunction with the medical evidence, tend to establish additional limitations of motion to the degree that would warrant higher rating for these service-connected disabilities during the appeal period. 

The Board has also considered the Veteran's reported history of symptomatology related to the service-connected left and right foot disabilities pursuant to seeking VA compensation benefits and at VA treatment sessions.  She is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno, 6 Vet. App. at 470.  However, her statements do not rise to a level of competency to identify the specific level of musculoskeletal impairment according to the appropriate diagnostic codes and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disabilities were so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time during the appeal period.  See 38 C.F.R. § 3.321(b)(1).

A comparison between such level of severity and symptomatology of the Veteran's assigned evaluations for the appeal periods with the established criteria found in the rating schedule shows that the rating criteria does reasonably describe the Veteran's disability level and symptomatology for the left and right foot disabilities for which service connection is in effect.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Throughout the course of the appeal, the Veteran's medical history includes falling, use of assistive devices and custom orthotics, difficulty standing or walking, pain, use of oral and topical medication, hallux valgus, stiffness, fatigability, weakness, tenderness, abnormal weight bearing, effects on daily activities, and swelling.

The Board has considered the possibility of staged ratings and finds that the schedular ratings for the disabilities on appeal have been in effect for the appropriate periods on appeal.  Accordingly, any staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

TDIU

Basic eligibility for TDIU is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In this case, the Veteran is currently service-connected for left foot disability rated 30 percent disabling and right foot disability rated 10 percent disabling.  

The Board finds the Veteran does not meet the threshold for a schedular TDIU rating under 38 C.F.R. § 4.16(a) where two or more service-connected disabilities are present.  As a result, the Board considers whether there is evidence to warrant assignment of a TDIU rating on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), upon a showing that the Veteran is unable to secure and follow substantially gainful employment due to service-connected disabilities.  The Veteran's service-connected disabilities, employment history, education and vocational attainment, and all other factors bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

In order to prevail on an extra-schedular basis, the record must reflect some factor that takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether one can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).  The determination as to whether TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a).

After a full review of the record, the Board finds that the evidence is against the claim for TDIU on an extra-schedular basis.  As discussed below, the medical evidence of record does not demonstrate that the Veteran's service-connected disabilities, alone, are of sufficient severity to render her unable to obtain or retain substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524 (1999).

During the course of the appeal, the Veteran indicated that she believes her service-connected disabilities render her unemployable.  In fact, a January 2011 VA Form 21-0820 documented contact with the Veteran during which she reportedly started working at the Salvation Army in April 2010 for 16 hours per week for approximately $8 per hour.  She also submitted a January 2011 VA Form 21-4138 noting that she works on Saturdays and Sundays and her work hours were recently changed from 12 hours to 8 hours.

As such, in the May 2013 Board decision, the issue was deemed to be raised on appeal and remanded for evidentiary development.  The issue was denied in a November 2015 VA rating decision and included in the November 2015 supplemental statement of the case along with the remaining issues on appeal.

Pursuant to the May 2013 Board remand, the Veteran submitted a VA Form 21-8940 (Application for Increased Compensation based on Unemployability).  She reported that her service-connected degenerative arthritis and DJD prevent her from securing or following any substantially gainful occupation, last worked in 2007 for the Internal Revenue Service (IRS), left last job because of her disability, highest education level is two years of college, and received education or training off and on for 20 years from military schools.  In light of VA's unsuccessful attempts to receive a completed VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability) from the IRS, the Veteran completed and submitted the form in November 2015 noting dates of employment from October 2007 to October 2008, work performed as secretary, and resigned for personal reasons.

Pursuant to the VA examinations for the feet throughout the appeal period, as discussed above, the December 2010 VA examiner noted the Veteran's current employment as an emergency responder at a Salvation Army center and since retirement from service she was a federal employee until 2007 because "didn't like the last job at IRS."  Most recently, the September 2015 VA examiner concluded the Veteran's right and left foot disabilities impact her ability to perform any type of occupational task.  It was explained that the Veteran has "difficulty with prolonged walking/standing [but] no sedentary non-weight bearing restrictions."

Further review of the record shows the Veteran has been in receipt of Social Security disability benefits primarily for non-service connected disabilities, specifically osteoarthritis in the knees and a psychiatric disorder since 2011.

Moreover, review of her vocational rehabilitation records include counseling records which document the following regarding her employment history since 2008.  A December 2009 VA Form 28-1902b (Counseling Record - Narrative Report) notes the Veteran is unemployed by choice because she resigned form the IRS due to being denied leave of absence to help her mother.  She participated in compensated work therapy (CWT)/transitional work experience (TWE) from 2008 to 2009.  While the counselor noted the Veteran's service-connected residuals of foot injury limit standing, walking, and heavy lifting and the Veteran expressed interest in returning to school, the counselor concluded the Veteran "possess marketable skills for direct employment," specifically noting her two years of college and significant experience and skills in office administration.  The counselor also noted the Veteran "may already have most of the necessary skills to qualify for competitive employment in a suitable job."  Following this session, the Veteran left very upset without the paperwork provided to her or confirming any interest in employment services.

A May 2011 VA Form 28-1902b notes the Veteran's continued unemployment status as she was let go from her last part-time weekend employment for the Salvation Army due to misconduct of leaving early.  The counselor noted some question as to the Veteran's actual motivation for employment versus dependence on government assistance.  In June 2011, the Veteran reported being active in a job search, would be happy working a part-time job, and is not interested in full-time employment.  In July 2011, the Veteran reported she was called in for a part-time custodial position and hopes to secure that position or another sub-contract position driving cars at the airport.

As discussed above, such evidence demonstrates the Veteran has not engaged in substantially gainful employment since 2008 with the federal government and her highest level of education is two years of college.  Nonetheless, the service-connected left and right foot disabilities, alone, are not of sufficient severity to suggest she is unable to obtain or retain substantially gainful employment.  In fact, her status of full-time employment is the direct result of her own decisions.  In addition, the evidentiary record does not reflect some factor that takes the case outside the norm to warrant the assignment of TDIU on an extra-schedular basis. 

The Board acknowledges that VA regulations provide that a case, where a veteran is unemployable by reason of service-connected disabilities and fails to meet the percentage standards under 38 C.F.R. § 4.16(a), must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b); Barringer v. Peake, 22 Vet. App. 242 (2008); see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (Since the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the Veteran or is reasonably raised by the evidence of record.).  

As discussed above, while the Veteran has not met the percentage standards under 38 C.F.R. § 4.16(a) where two or more service-connected disabilities are present, the probative evidence of record does not show that the Veteran is unemployable by reason of her service-connected disabilities.  As a result, the Board finds this claim on appeal should not be submitted for extra-schedular consideration.


ORDER

Service connection for a bilateral knee disorder, to include as secondary to service-connected left and/or right foot disabilities, is denied.

Service connection for a bilateral hip disorder, to include as secondary to service-connected left and/or right foot disabilities, is denied.

A rating in excess of 30 percent for left foot disability is denied.

A rating in excess of 10 percent for right foot disability is denied.

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


